Exhibit 10.1

MASTER EXCHANGE AGREEMENT

This MASTER EXCHANGE AGREEMENT (this “Agreement”), is dated as of December 11,
2017, by and among LM Funding America, Inc., a Delaware corporation, with
headquarters located at 302 Knights Run Avenue Suite 1000, Tampa, Florida (the
“Company”) and Esousa Holdings LLC, a New York limited liability company (the
“Creditor”).

WHEREAS, the Company and the Creditor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

WHEREAS, as of the date hereof, the Creditor holds and has the right to transfer
$2,798,672.71 in principal amount, $186,403.37 in additional unpaid interest,
and $14,923.82 in other charges and fees of promissory notes of the Company or
its direct or indirect subsidiaries, and any additional amount of principal,
unpaid interest, and other charges and fees of promissory notes of the Company
or its direct or indirect subsidiaries that can be exchanged into Exchange
Shares or Pre-Funded Warrants (as defined below) under the Exchange Maximum (the
“First Tranche Debt”, and the amount owing pursuant thereto, the “First Tranche
Debt Amount”), which First Tranche Debt the Creditor purchased from Heartland
Bank (the “Original Creditor”), pursuant to a Note Purchase Agreement, dated as
of the date hereof, between the Creditor and the Original Creditor (the “Note
Purchase Agreement”).

WHEREAS, the Creditor will hold and will have the right to transfer up to an
additional $1,930,928.79 in principal amount and additional unpaid interest of
promissory notes of the Company or its direct or indirect subsidiaries (the
“Second Tranche Debt”, and the amount owing pursuant thereto, the “Second
Tranche Debt Amount”), upon the closing of the Second Tranche Debt in accordance
with the Note Purchase Agreement and this Agreement.

WHEREAS, the Company and the Creditor desire to enter into this Agreement,
pursuant to which, among other things, the Creditor shall exchange, as set forth
herein, in whole or in part, the First Tranche Debt and the Second Tranche Debt
in an aggregate amount of $4,741,601.40 (the “Existing Debt”, and the amount
owing pursuant thereto, the “Existing Debt Amount”) for shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), as provided
hereunder in reliance on the exemption from registration provided by
Section 3(a)(9) of the Securities Act.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Creditor hereby agree as
follows:

1. EXCHANGES OF EXISTING DEBT. On the date hereof, the Company and the Creditor
shall exchange all of the First Tranche Debt (reduced only as set forth in
Section 1(c) below) into validly issued, fully paid and non-assessable shares of
Common Stock and Pre-Funded Warrants (as defined in Section 1(e) below) to the
extent that the Creditor’s beneficial ownership of the Common Stock would
otherwise exceed the Maximum Percentage (as defined in Section 1(e) below), on
the terms and conditions set forth in this Section 1 (the “Initial Exchange”).
At any time within thirty days after the Initial Exchange the Creditor and the
Company shall each be entitled to issue an Exchange Notice for the exchange of
all of the Second Tranche Debt into validly issued, fully paid and
non-assessable shares of Common Stock (collectively with the Common Stock issued
in exchange for the First Tranche Debt, the “Exchange Shares”) and Pre-Funded
Warrants to the extent that the Creditor’s beneficial ownership of the Common
Stock would otherwise exceed the Maximum Percentage, on the terms and conditions
set forth in this Section 1 (the “Second Exchange” and each of the Initial
Exchange and the Second Exchange, an “Exchange”). Certain capitalized terms used
herein are defined in Section 1(h)(i).



--------------------------------------------------------------------------------

(a) Exchange Right and Obligation. The Creditor shall be entitled to exchange
the outstanding and unpaid Existing Debt into validly issued, fully paid and
non-assessable shares of Common Stock and Pre-funded Warrants in accordance with
this Section 1, at the Exchange Rate (as defined below), subject to adjustment
as described in Section 1(c) below to reflect the intention of the parties that
the total number of Exchange Shares issued be based upon an average trading
price of the Common Stock for a specified period of time subsequent to an
Exchange. The Company shall not issue any fraction of a share of Common Stock
upon any Exchange. If the issuance would result in the issuance of a fraction of
a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes that may be payable with respect to
the issuance and delivery of Common Stock upon Exchange of Existing Debt.

(b) Exchange Rate. The number of shares of Common Stock issuable upon exchange
of any portion of the Existing Debt pursuant to Section 1(a) shall be determined
by dividing (x) the Exchange Amount (as defined below) with respect to such
portion of the Existing Debt, multiplied by 1.35, by (y) the Exchange Price (the
“Exchange Rate”), subject to adjustment as described in Section 1(c) below. For
the sake of clarity, the number of shares of Common Stock issued for the Initial
Exchange shall be $4,050,000 divided by a price per share equal to the Closing
Bid Price effective on the date of the Exchange Notice for the Initial Exchange.

(i) “Exchange Amount” means, with respect to such Existing Debt to be exchanged
hereunder, the aggregate of the Existing Debt Amount of $4,741,601.40 to be
exchanged hereunder, the Interest Amount with respect thereto and any other
amounts owed by the Company thereunder.

(ii) “Exchange Price” means the Closing Bid Price effective on each date of an
Exchange Notice, subject to adjustment pursuant to Section 1(c)(i). All such
determinations will be appropriately adjusted for any stock split, stock
dividend, reverse stock split, stock combination or other similar transaction
during any such measuring period.

(iii) “Interest Amount” means, with respect to any portion of Existing Debt to
be exchanged hereunder as of any Exchange Date, any accrued and unpaid interest
with respect to the principal of such Existing Debt outstanding as of such
Exchange Date under the terms of such Existing Debt, less any interest paid to
the Original Creditor and the Creditor with respect to such Existing Debt prior
to such Exchange Date.

(iv) “Pricing Period” means the period commencing on the date that the Creditor
receives the Exchange Shares pursuant to Section 1(d) and ending on the date
that is 60 days after such receipt of the Exchange Shares or earlier upon the
Creditor’s written notice to the Company that such end date shall be earlier
pursuant to Section 1(h) below.

(c) Adjustment to Number of Exchange Shares.

(i) Subject to the limitations set forth in Section 1(e), the total number of
shares of Common Stock and Pre-funded Warrants to be issued to Creditor in
connection with the applicable Exchange shall be adjusted on the Business Day
immediately following the Pricing Period (the “Adjustment Date”) and issued
within one (1) Trading Day after such Adjustment Date, as follows: (A) if the
number of VWAP Shares exceeds the number of Exchange Shares and Pre-Funded
Warrants initially issued and issued upon the Creditor’s notice under
Section 1(c)(ii) pursuant to the applicable

 

2



--------------------------------------------------------------------------------

Exchange, then the Company will issue and deliver to Creditor in the same manner
as described in Section 1(d) below additional shares of Common Stock and/or
Pre-Funded Warrants equal to the difference between (I) the total number of VWAP
Shares and (II) the number of Exchange Shares and Pre-Funded Warrants initially
issued pursuant to such Exchange, and (B) if the number of VWAP Shares is less
than the number of Exchange Shares and Pre-Funded Warrants initially issued
pursuant to an Exchange and issued upon the Creditor’s notice under
Section 1(c)(ii), then Creditor will, at its sole discretion, (I) return to the
Company for cancellation that number of shares of Common Stock and/or Pre-Funded
Warrants equal to the difference between (a) the number of Exchange Shares and
Pre-Funded Warrants issued pursuant to such Exchange and (b) the total number of
VWAP Shares, or (II) pay to the Company a cash amount equal to the product of
(a) the difference between the number of Exchange Shares and Pre-Funded Warrants
issued pursuant to such Exchange and the total number of VWAP Shares, and
(b) the Exchange Price as of the end of the applicable Pricing Period, which
shall be the VWAP of the Common Stock over the Pricing Period. For purposes of
this Agreement, “VWAP Shares” means the number of shares equal to the Exchange
Amount divided by eighty-one and seven-tenths percent (81.7%) of the VWAP of the
Common Stock over the Pricing Period. All such determinations in accordance with
this Section 1(c) will be appropriately adjusted for any stock split, stock
dividend, reverse stock split, stock combination or other similar transaction
during any such measuring period.

(ii) Subject to the limitations set forth in Section 1(e) below, Creditor may
deliver a written notice to the Company by facsimile or email requesting that a
specified number of additional shares of Common Stock or Pre-Funded Warrants be
delivered at any time during a Pricing Period but prior to the applicable
Adjustment Date, if the Closing Sale Price of the Common Stock is below 90% of
the Closing Sale Price of the Common Stock at the Exchange Date applicable to
such Pricing Period.

(d) Mechanics of Exchange.

(i) Exchange. To exchange any Existing Debt into shares of Common Stock on any
date during a Pricing Period (each, an “Exchange Date”), the Company or the
Creditor shall deliver (whether via facsimile or otherwise), for receipt after
4:00 p.m. and on or prior to 11:59 p.m., New York time, on the date that is one
Business Day prior to the Exchange Date, a copy of an executed notice of
exchange in the form attached hereto as Exhibit I and specifying the amount to
be exchanged on such Exchange Date (the “Exchange Notice”) to the Company. The
Company or the Creditor, as applicable, shall calculate and state in the
Exchange Notice the Exchange Price and the number of shares of Common Stock
issuable upon exchange of the applicable Exchange Amount specified in the
Exchange Notice. On or before the first Trading Day following the date of an
Exchange Notice, the receiving party of the Exchange Notice shall transmit by
facsimile or otherwise an acknowledgment, substantially in the form attached
hereto in Exhibit I, of receipt of such Exchange Notice, and the Company shall
deliver the instruction to issue such shares of Common Stock to the Company’s
transfer agent (“the Transfer Agent”), such that on or before the first Trading
Day following the receipt of such Exchange Notice, substantially in the form of
Exhibit I, the Company shall, (A) provided that the Transfer Agent is
participating in The Depository Trust Company’s (the “DTC”) Fast Automated
Securities Transfer (“FAST”) Program, credit such aggregate number of shares of
Common Stock to which the Creditor shall be entitled to the Creditor’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Transfer Agent is not participating in the DTC FAST Program, issue and send
(via reputable overnight courier) to the address as specified in the Exchange
Notice, a certificate, registered in the name of the Creditor, for the number of
shares of Common Stock to which the Creditor shall be entitled. The Person or
Persons entitled to receive the shares of Common Stock issuable upon an Exchange
of the Existing Debt shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on the Exchange Date.

 

3



--------------------------------------------------------------------------------

(ii) Company’s Failure to Timely Exchange. If the Company shall fail, for any
reason or for no reason, to issue to the Creditor within one (1) Trading Day
after the Company’s receipt of an Exchange Notice (the “Share Delivery
Deadline”), a certificate for the number of shares of Common Stock to which the
Creditor is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Creditor’s balance account with DTC for such
number of shares of Common Stock to which the Creditor is entitled upon the
Creditor’s exchange of Existing Debt (as the case may be) (an “Exchange
Failure”), then the Creditor, upon written notice to the Company, may void its
Exchange Notice with respect to, and retain or have returned (as the case may
be) any portion of the Existing Debt that has not been exchanged pursuant to
such Exchange Notice, provided that the voiding of an Exchange Notice shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice pursuant to this Section 1(d)(ii) or otherwise. In
addition to the foregoing, if on or prior to the Share Delivery Deadline, the
Company shall fail to issue and deliver a certificate to the Creditor and
register such shares of Common Stock on the Company’s share register or credit
the Creditor’s or its designee’s balance account with DTC for the number of
shares of Common Stock to which the Creditor is entitled upon the Creditor’s
Exchange hereunder (as the case may be), and if on or after such Share Delivery
Deadline the Creditor purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Creditor or
its designee of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, issuable upon such Exchange that the Creditor
or its designee so anticipated receiving from the Company, then, in addition to
all other remedies available to the Creditor or its designee, the Company shall,
within three (3) Business Days after receipt of the Creditor’s or its designee’s
written request, pay cash to the Creditor or its designee, as applicable, in an
amount equal to the Creditor’s or its designee’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any other Person
in respect, or on behalf, of the Creditor), at which point the Company’s
obligation to so issue and deliver such certificate or credit the Creditor’s or
its designee’s balance account with DTC for the number of shares of Common Stock
to which the Creditor is entitled upon the Creditor’s exchange hereunder (as the
case may be) (and to issue such shares of Common Stock) shall terminate to the
extent of such shares of Common Stock so purchased.

(iii) Book-Entry. Notwithstanding anything to the contrary set forth in this
Section 1, following Exchange of any portion of the Existing Debt in accordance
with the terms hereof, the Creditor shall not be required to physically
surrender any note, certificate or other instrument evidencing the Existing Debt
to the Company unless (A) the full Exchange Amount represented by the Existing
Debt is being exchanged (in which event the instrument evidencing such Existing
Debt shall be delivered to the Company following exchange thereof as
contemplated by Section 1(d)(i)) or (B) the Creditor has provided the Company
with prior written notice (which notice may be included in an Exchange Notice)
requesting reissuance of a note, certificate or other instrument with respect to
the Existing Debt and the Exchange Shares upon physical surrender of a
certificate with respect to the Existing Debt. The Creditor shall provide the
Company with written partial releases relating to all Exchanges of the Existing
Debt. The Creditor and the Company shall maintain records showing the amount of
the Existing Debt exchanged, paid or adjusted (as the case may be) and the dates
of such exchanges, payments or adjustments (as the case may be) or shall use
such other method, reasonably satisfactory to the Creditor and the Company, so
as not to require physical surrender of any certificate with respect to the
Existing Debt upon any Exchange until the Existing Debt being Exchanged has been
fully satisfied.

(iv) Pro Rata Exchange; Disputes. In the event of a dispute as to the number of
shares of Common Stock issuable to the Creditor in connection with an Exchange
of the Existing Debt or an adjustment to the number of Exchange Shares to be
delivered following a Pricing Period, the Company shall issue to the Creditor
the number of shares of Common Stock not in dispute and resolve such dispute in
accordance with Section 1(f).

 

4



--------------------------------------------------------------------------------

(e) Limitations on Exchanges. Notwithstanding anything to the contrary contained
in the notes, certificates or other instruments of the Existing Debt, the
Existing Debt shall not be exchangeable by the Creditor hereof into Common Stock
of the Company, and the Company shall not effect any exchange of the Existing
Debt into the Common Stock of the Company or otherwise issue any shares of
Common Stock pursuant hereto, to the extent (but only to the extent) that after
giving effect to such Exchange or other share issuance hereunder the Creditor
(together with its Affiliates) would beneficially own in excess of 4.99% (the
“Maximum Percentage”) of the Common Stock. To the extent the above limitation
applies, the determination of whether the Existing Debt shall be exchangeable
(vis-à-vis other convertible, exercisable or exchangeable securities owned by
the Creditor or any of its Affiliates) and of which such securities shall be
convertible, exercisable or exchangeable (as among all such securities owned by
the Creditor and its Affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission for exercise or
exchange (as the case may be). No prior inability to exchange the Existing Debt,
or to issue shares of Common Stock, pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exchangeability. For purposes of this paragraph,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”). In the event that an exchange of the Exchange Amount into
shares of Common Stock, in the case of the Initial Exchange and/or the Second
Exchange, would result in the Creditor beneficially owning shares of Common
Stock in excess of the Maximum Percentage, the Company shall issue warrants,
substantially in the form attached hereto at Exhibit II, to the Creditor to
purchase shares of Common Stock at a purchase price of $0.01 per share (the
“Pre-Funded Warrants” and together with the shares of Common Stock underlying
such Pre-Funded Warrants and the Exchange Shares, the “Exchange Securities”),
with the number of such Pre-Funded Warrants to be determined by dividing (a) the
Exchange Amount by (b) the Exchange Price minus $0.01, rounded up to the nearest
whole Pre-Funded Warrant in the event of a fraction. The provisions of this
paragraph shall be implemented in a manner otherwise than in strict conformity
with the terms of this paragraph to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. For any reason at any time until the Existing Debt has
been exchanged, upon the written or oral request of the Creditor, the Company
shall within one (1) Business Day confirm orally and in writing to the Creditor
the number of shares of Common Stock then outstanding, including by virtue of
any prior conversion, exchange or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to the
Existing Debt or securities issued pursuant to this Exchange Agreement. In
addition, under no circumstances whatsoever may the aggregate number of shares
of Common Stock issued to the Creditor in connection with the Exchange of the
Existing Debt at any time exceed 19.9% of the total number of shares of Common
Stock outstanding or of the voting power of the Common Stock (the “Exchange
Maximum”) as of the date of this Agreement unless the Company has obtained
either (i) its stockholders approval of the issuance of more than such number of
shares of Common Stock pursuant to Nasdaq Marketplace Rule 5635(d) or (ii) a
waiver from The Nasdaq Stock Market of the Company’s compliance with Rule
5635(d).

(f) Dispute Resolution. In the case of a dispute as to the determination of any
Exchange Price, the Closing Bid Price, the Closing Sale Price, the number of
Pre-Funded Warrants, or fair market value (as the case may be) or any adjustment
to the Exchange Shares, the Company or the

 

5



--------------------------------------------------------------------------------

Creditor (as the case may be) shall submit the disputed determinations or
arithmetic calculations (as the case may be) via facsimile or e-mail (i) within
two (2) Business Days after receipt of the applicable notice giving rise to such
dispute to the Company or the Creditor (as the case may be) or (ii) if no notice
gave rise to such dispute, at any time after the Company or the Creditor learned
of the circumstances giving rise to such dispute. If the Creditor and the
Company are unable to agree upon such determination or calculation within two
(2) Business Days of such disputed determination or arithmetic calculation (as
the case may be) being submitted to the Company or the Creditor (as the case may
be), then the Company and the Creditor shall, within two (2) Business Days,
submit via facsimile or e-mail the disputed determination of any Exchange Price,
the Closing Bid Price, the Closing Sale Price, the number of Pre-Funded
Warrants, or fair market value (as the case may be) or any adjustment to the
Exchange Shares to an independent, reputable investment bank selected by the
Company and reasonably approved by the Creditor. The Company and the Creditor
shall cause the investment bank to perform the determinations or calculations
(as the case may be) and notify the Company and the Creditor of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s
determinations or calculations (as the case may be) shall be binding upon all
parties absent demonstrable error. The party whose determinations or
calculations are furthest from such investment bank’s determinations or
calculations shall pay the expenses arising from or related to the use of such
investment bank for such determinations or calculations.

(g) Initial Exchange. As of the date hereof (the “Initial Exchange Date”), the
Creditor shall be deemed to have delivered an Exchange Notice to effect an
Exchange with respect to the First Tranche Debt Amount.

(h) Early Termination of Pricing Period. During the Pricing Period, upon the
Creditor’s written notice in accordance with Section 8(r) to the Company to
terminate such Pricing Period, such Pricing Period shall terminate (i) as of the
date immediately prior to the effective date of such notice, if such notice is
effective on or before 4 pm New York time on such effective date, or (ii) as of
the effective date of such notice, if such notice is effective after 4 pm New
York time on such effective date.

(i) Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(i) “Affiliate” means any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified
Person. For the purposes of this definition, “control,” when used with respect
to any specified Person, means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have correlative meanings.

(ii) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock or restricted stock units to acquire Common Stock may be
issued to any employee, officer, consultant or director for services provided to
the Company in their capacity as such.

(iii) “Bloomberg” means Bloomberg, L.P.

(iv) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

6



--------------------------------------------------------------------------------

(v) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC).

(vi) “Convertible Securities” means any capital stock, warrants, notes, rights,
options or other security of the Company or any of its subsidiaries that is at
any time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its subsidiaries, excluding in each
case any Pre-Funded Warrants.

(vii) “Encumbrances” shall mean any security or other property interest or
right, claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.

(viii) “Excluded Securities” means (A) shares of Common Stock or standard
options to purchase Common Stock or restricted stock units issued to directors,
officers, consultants or employees of the Company in their capacity as such
pursuant to an Approved Stock Plan, provided that (I) all such issuances (taking
into account the shares of Common Stock issuable upon exercise of such options)
after the date hereof pursuant to this clause (A) do not, in the aggregate,
exceed more than 20% of the Common Stock issued and outstanding immediately
prior to the date hereof, (II) the exercise price of any such options is not
lowered, none of such options are amended after the date hereof to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such options are otherwise materially changed in any manner that adversely
affects the Creditor, and (III) any such restricted stock units do not vest
before the Shareholder Approval or during a Pricing Period; (B) shares of Common
Stock issued upon the conversion or exercise of Convertible Securities (other
than standard options to purchase Common Stock or restricted stock units issued
pursuant to an Approved Stock Plan that are covered by clause (A) above) issued
prior to the date hereof, provided that the conversion price of any such
Convertible Securities (other than standard options to purchase Common Stock or
restricted stock units issued pursuant to an Approved Stock Plan that are
covered by clause (A) above) is not after the date hereof lowered, none of such
Convertible Securities (other than standard options to purchase Common Stock or
restricted stock units issued pursuant to an Approved Stock Plan that are
covered by clause (A) above) are amended after the date hereof to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such Convertible Securities (other than standard options to purchase Common
Stock or restricted stock units issued pursuant to an Approved Stock Plan that
are covered by clause (A) above) are otherwise materially changed after the date
hereof in any manner that adversely affects the Creditor; and (C) the Exchange
Securities.

 

7



--------------------------------------------------------------------------------

(ix) “Person” means any individual, partnership, firm, corporation, limited
liability company, joint venture, corporation, association trust, unincorporated
organization, government or any department or agency thereof, or any other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d) of the Exchange Act.

(x) “Principal Market” means the Nasdaq Capital Market.

(xi) “Subsequent Placement” means any, direct or indirect, issuance, offer,
sale, grant of any option or right to purchase, or otherwise disposition of (or
announcement of any issuance, offer, sale, grant of any option or right to
purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the Securities Act), any
Convertible Securities, any debt, any preferred stock or any purchase rights) of
the Company or any of its subsidiaries, in each case agreed or committed to by
the Company or its subsidiaries after to the date hereof. Any direct or indirect
issuance, offer, sale, grant of any option or right to purchase, or other
disposition of (or announcement of any issuance, offer, sale, grant of any
option or right to purchase or other disposition of) any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the
Securities Act), any Convertible Securities, any debt, any preferred stock or
any purchase rights) of the Company or any of its subsidiaries, in each case
agreed or committed to by the Company or its subsidiaries prior to the date
hereof shall not constitute Subsequent Placements.

(xii) “Trading Day” means any day on which the Common Stock is traded on the
principal securities exchange or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Creditor.

(xiii) “VWAP” means, for any security as of any period, the dollar
volume-weighted average price for such security on the principal securities
exchange or securities market on which such security is then traded during the
period beginning on the first day of the period at 9:30:01 a.m., New York time,
and ending on the last day of the period at 4:00:00 p.m., New York time, as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning on the first day of the period at
9:30:01 a.m., New York time, and ending on the last day of the period at 4:00:00
p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest Closing Bid Price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such dates shall be the fair market value as mutually determined by
the Company and the Creditor. If the Company and the Creditor are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved in accordance with the procedures in Section 1(e). All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, reverse stock split, stock combination, recapitalization or other similar
transaction during such period.

 

8



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

(a) Company’s Representations. The Company hereby represents and warrants and
covenants to the Creditor, as of the date hereof and each other date in which
the Company issues Exchange Shares or Pre-Funded Warrants to the Creditor, as
follows:

(i) Each of the Company and its subsidiaries are entities duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and its subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on (A) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company and its subsidiaries taken as a whole, or
(B) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents (as defined below). Other than its
subsidiaries, there is no Person in which the Company, directly or indirectly,
owns share capital or holds an equity or similar interest.

(ii) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the “Exchange Documents”) and to issue the
Exchange Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Exchange Securities have been
duly authorized by the Company’s Board of Directors and no further filing (other
than Form 8-K and the Nasdaq Listing of Additional Shares Notification),
consent, or authorization is required by the Company, its Board of Directors or
its stockholders. This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

(iii) The execution, delivery and performance of the Exchange Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, each Exchange and the
reservation and issuance of the Exchange Securities) will not (A) result in a
violation of the Certificate of Incorporation (as defined below) or other
organizational documents of the Company or any of its subsidiaries, any share
capital of the Company or any of its subsidiaries or Bylaws (as defined below)
of the Company or any of its subsidiaries, (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree, including foreign,
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its subsidiaries or
by which any property or asset of the Company or any of its subsidiaries is
bound or affected except, in the case of clause (B) or (C) above, to the extent
such violations that could not reasonably be expected to have a Material Adverse
Effect.

 

9



--------------------------------------------------------------------------------

(iv) Neither the Company nor any of its subsidiaries is required to obtain any
consent from, authorization or order of, or make any filing (other than Form 8-K
and the Nasdaq Listing of Additional Shares Notification) or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings (other than Form 8-K and the Nasdaq Listing of
Additional Shares Notification) and registrations which the Company or any of
its subsidiaries is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the applicable Exchange Date, including
the approval of the Company’s stockholders of the issuance of a number of shares
of Common Stock that exceeds the Exchange Maximum pursuant to Nasdaq Marketplace
Rule 5635(d), and neither the Company nor any of its subsidiaries are aware of
any facts or circumstances which might prevent the Company or any of its
subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. As of the date of this
Agreement, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

(v) On each date the Company issues Exchange Securities to the Creditor, all
share transfer or other taxes (other than income or similar taxes) which are
required to be paid in connection with the issuance of the Exchange Securities
to be exchanged with the Creditor hereunder on such date will be, or will have
been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been complied with.

(vi) The Company has, during the preceding 12 months, filed with the United
States Securities and Exchange Commission (the “SEC”) all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Creditor which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.

 

10



--------------------------------------------------------------------------------

(vii) As of the date hereof, the authorized share capital of the Company
consists of 10,000,000 shares of Common Stock, of which, 3,300,000 shares are
issued and outstanding. As of the date hereof, the Company has reserved from its
duly authorized capital stock 3,500,000 shares of Common Stock for issuance as
Exchange Shares and for issuance of shares of Common Stock underlying the
Pre-Funded Warrants. All of such outstanding shares are duly authorized and have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. Except as disclosed in SEC Documents and/or in Schedule 2(a)(vii)
hereof: (A) none of the Company’s or any subsidiary’s share capital is subject
to preemptive rights or any other similar rights or any liens or Encumbrances
suffered or permitted by the Company or any subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries; (C) except for the Existing Debt and all
other debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments disclosed in the SEC Documents, there are
no outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries is or may become bound; (D) other than with respect to the current
indebtedness of the Company or any of its subsidiaries, there are no financing
statements securing obligations in any amounts filed in connection with the
Company or any of its subsidiaries; (E) there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Securities Act; (F) there are no
outstanding securities or instruments of the Company or any of its subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to redeem a security of the Company or any
of its subsidiaries; (G) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Exchange Securities; (H) neither the Company nor any subsidiary has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (I) neither the Company nor any of its subsidiaries have
any liabilities or obligations required to be disclosed in the SEC Documents
which are not so disclosed in the SEC Documents, other than those incurred in
the ordinary course of the Company’s or its subsidiaries’ respective businesses
and which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company will furnish to the Creditor upon Creditor’s written
request true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto that have not been disclosed in the
SEC Documents or is not otherwise available in documents filed by the Company
with the SEC.

(viii) The Company confirms that neither it nor any other Person acting on its
behalf has provided the Creditor or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
non-public information concerning the Company or any of its subsidiaries, other
than the existence of the transactions contemplated by this Agreement and the
other Agreements. The Company understands and confirms that the Creditor will
rely on the foregoing representations in effecting transactions in securities of
the Company. To the knowledge of Bruce Rodgers and Rick Russell after reasonable
inquiry, all disclosures provided to the Creditor regarding the Company and its
subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its subsidiaries is true and correct in all material respects
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

 

11



--------------------------------------------------------------------------------

(ix) The issuance of the Exchange Shares and shares of Common Stock underlying
the Pre-Funded Warrants are duly authorized and upon issuance in accordance with
the terms hereof and the Exchange Shares and, when issued and delivered upon
exercise of the Pre-Funded Warrants in accordance therewith, the shares of
Common Stock underlying the Pre-Funded Warrants shall be validly issued and
outstanding, fully paid and nonassessable, free and clear of all liens,
Encumbrances and rights of refusal of any kind. The Pre-Funded Warrants are duly
authorized by the Company and, when executed and delivered by the Company, will
be valid and binding agreements of the Company, enforceable against the Company
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles. Upon issuance in accordance herewith and subject to the
representations and warranties and covenants of the Creditor set forth in
Section 2(b) having been and remaining at such issuance true and correct, the
Exchange Securities will be exempt from the registration requirements of the
Securities Act under Section 3(a)(9) of the Securities Act and all of such
Exchange Securities (assuming, in the case of the shares of Common stock
underlying the Pre-Funded Warrants, the “cashless” exercise of such Pre-Funded
Warrants), will be caused by the Company to be freely transferable and freely
tradable by the Creditor without restriction pursuant to Rule 144, including,
without limitation Rule 144(d)(3)(ii), of the Securities Act by requesting the
Transfer Agent to remove restrictive legends from the Exchange Securities.
Neither any Exchange Securities issuable hereunder nor any certificates
evidencing any of such Exchange Securities (if a certificate therefor is
requested in writing by the Creditor) shall bear any restrictive or other
legends or notations. The Company shall not, and the Company shall cause all
other Persons to not, issue any stop-transfer order, instruction or other
restriction with respect to any such Exchange Securities.

(x) The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of any Exchange pursuant to this Agreement. Other than the
applicable Exchange of Existing Debt, the Company has not received and will not
receive any consideration from the Creditor for the Exchange Securities to be
issued in an Exchange (assuming, in the case of the shares of Common stock
underlying the Pre-Funded Warrants, the “cashless” exercise of such Pre-Funded
Warrants).

(xi) To the Company’s knowledge, neither the Creditor nor the Original Creditor,
nor any of their respective Affiliates, (A) is or was an officer, director, 10%
shareholder, control person, or Affiliate of the Company within the last 90
days, or (B) has or will, directly or indirectly, provide any consideration to
or invest in any manner in the Company in exchange or consideration for, or
otherwise in connection with, the sale or satisfaction of the Existing Debt,
other than pursuant to this Agreement.

(xii) The Company acknowledges and agrees that (A) the issuance of Exchange
Securities pursuant to this Agreement may have a dilutive effect, which may be
substantial, (B) neither the Company nor any of the Company’s Affiliates has or
will provide the Creditor with any material non-public information regarding the
Company or its securities, and (C) the Creditor has no obligation of
confidentiality to the Company and may sell any of its Exchange Securities
issued pursuant to this Agreement at any time but subject to compliance with
applicable laws and regulations.

(xiii) The Company acknowledges and agrees that with respect to this Agreement
and the transactions contemplated hereby, (A) the Creditor is acting solely in
an arm’s length capacity, (B) the Creditor does not make and has not made any
representations or warranties, other than

 

12



--------------------------------------------------------------------------------

those specifically set forth in this Agreement, (C) except as set forth in this
Agreement, the Company’s obligations hereunder are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of any claim the Company may have against the Creditor, (D) the
Creditor has not and is not acting as a legal, financial, accounting or tax
advisor to the Company, or agent or fiduciary of the Company, or in any similar
capacity, and (E) any statement made by the Creditor or any of the Creditor’s
representatives, agents or attorneys is not advice or a recommendation to the
Company.

(xiv) The Company is not an issuer identified in, or subject to, Rule 144(i)
under the Securities Act.

(xv) Except as disclosed in SEC Documents, the Company has not, in the 12 months
preceding the date of this Agreement, received notice from any national
securities exchange or automated quotation system on which the shares of Common
Stock are listed or designated for quotation to the effect that the Company is
not in compliance with the listing or maintenance requirements of such national
securities exchange or automated quotation system. As of the date of this
Agreement, to the Company’s actual knowledge based solely on absence of, as of
the date hereof, any notice from any such securities exchange or automated
quotation system that the Company is not in compliance with the listing or
maintenance requirements of such national securities exchange or automated
quotation system, the Company is in compliance with all such listing and
maintenance requirements.

(xvi) The Company, through its Transfer Agent, currently participates in the DTC
FAST Program of DTC’s Deposit/Withdrawal At Custodian (“DWAC”) system, and the
shares of Common Stock may be issued and transferred electronically to third
parties via the DTC FAST Program of DTC’s DWAC system. The Company has not, in
the 12 months preceding the date of this Agreement, received any notice from DTC
to the effect that a suspension of, or restriction on, accepting additional
deposits of the shares of Common Stock, or electronic trading or settlement
services with respect to the shares of Common Stock are being imposed or are
contemplated by DTC.

(xvii) The Company and its board of directors have taken all necessary action,
if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, or other similar antitakeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents of the Company, as currently in effect, or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of Exchange Securities
hereunder and the Creditor’s ownership of such Exchange Securities, together
with all other securities now or hereafter owned or acquired by the Creditor.
The Company and its board of directors have taken all necessary action, if any,
in order to render inapplicable any shareholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Exchange
Securities or a change in control of the Company or any of its subsidiaries.
Until the earlier of the time that the Creditor no longer beneficially owns any
Exchange Securities or June 30, 2018, the Company and its board of directors
shall not adopt any anti-takeover provision, including without limitation any
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock, that would limit the ability of Creditor
to acquire or hold Exchange Securities in accordance with this Agreement,
without the Creditor’s written consent.

(xviii) The Company shall take such action as the Creditor shall reasonably
determine is necessary in order to qualify the Exchange Securities issuable to
the Creditor hereunder under applicable securities or “blue sky” laws of the
states of the United States for the issuance to the Creditor hereunder and for
resale by the Creditor to the public (or to obtain an exemption from such
qualification). Without limiting any other obligation of the Company hereunder,
the Company shall timely make all filings and reports relating to the offer and
issuance of such Exchange Securities required

 

13



--------------------------------------------------------------------------------

under all applicable securities laws (including, without limitation, all
applicable federal securities laws and all applicable state securities or “blue
sky” laws), and the Company shall comply with all applicable federal, state,
local and foreign laws, statutes, rules, regulations and the like relating to
the offering and issuance of such Exchange Securities to the Creditor.

(xix) The Company’s Common Stock is listed on the Principal Market (or traded on
other exchange or market reasonably acceptable to the Purchaser).

(xx) No suspension of trading of the Company’s Common Stock is in effect.

(xxi) No injunctions or other legal proceedings relating to the Exchange is
pending or threatened against the Company.

(xxii) The Company has received the approval of the Company’s stockholders of
the issuance of a number of shares of Common Stock that exceeds the Exchange
Maximum pursuant to Nasdaq Marketplace Rule 5635(d).

(xxiii) The Company issued the term promissory notes representing the Original
Debt to the Original Creditor pursuant to Section 3(a)(9) of the Securities Act
in exchange for the term promissory note dated December 30, 2014, as amended,
such that the Original Creditor’s holding period of the such notes representing
the Original Debt under Rule 144(d) of the Securities Act exceeds one year, and
such holding period of the Original Creditor may be tacked to the holding period
of the Creditor of the Original Debt.

(b) Creditor Representations. The Creditor hereby makes the following
representations, warranties and covenants, as of the date hereof and each other
date in which the Creditor exchanges all or any portion of the Existing Debt
into the Exchange Shares or Pre-Funded Warrants, as follows:

(i) The Creditor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated hereby to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.

(ii) The Creditor owns and holds, beneficially and of record, the entire right,
title, and interest in and to the First Tranche Debt, and will, at the time of
any Second Exchange, own and hold, beneficially and of record, the entire right,
title, and interest in and to the Second Tranche Debt, in each case being
exchanged in the applicable Exchange free and clear of all rights and
Encumbrances. The Creditor has full power and authority to transfer and dispose
of the First Tranche Debt to the Company free and clear of any right or
Encumbrance and will, at the time of any Second Exchange, have full power and
authority to transfer and dispose of the Second Tranche Debt to the Company free
and clear of any right or Encumbrance.

(iii) The Creditor understands that the Exchange Securities are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Creditor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Creditor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Creditor to acquire
the Exchange Securities.

 

14



--------------------------------------------------------------------------------

(iv) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Creditor and constitute the legal, valid and binding
obligations of the Creditor enforceable against the Creditor in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

(v) The execution, delivery and performance by the Creditor of this Agreement
and the consummation by the Creditor of the transactions contemplated hereby and
thereby will not (A) result in a violation of the organizational documents of
the Creditor or (B) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Creditor is a party, or
(C) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Creditor,
except in the case of clauses (B) and (C) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the ability of the
Creditor to perform its obligations hereunder.

(vi) As of the date of this Agreement and during the 90 calendar days prior to
the date of this Agreement, neither the Creditor nor any Affiliate thereof is or
was an officer, director, or 10% or more shareholder of the Company.

(vii) For so long as the Creditor or any of its Affiliates holds any Exchange
Securities, neither the Creditor nor any of its Affiliates will: (A) solicit any
proxies or seek to advise or influence any Person with respect to any voting
securities of the Company; or (B) engage or participate in any actions, plans or
proposals that relate to or would result in (1) the Creditor or any of its
Affiliates acquiring additional securities of the Company, alone or together
with any other Person, which would result in the Creditor and its Affiliates
collectively beneficially owning, or being deemed to beneficially own, more than
9.9% of the shares of Common Stock or other voting securities of the Company (as
calculated pursuant to Section 13(d) of the Exchange Act and the rules and
regulations thereunder), (2) an extraordinary corporate transaction, such as a
merger, reorganization or liquidation, involving the Company or any of its
subsidiaries, (3) a sale or transfer of a material amount of assets of the
Company or any of its subsidiaries, (4) any change in the present board of
directors or management of the Company, including any plans or proposals to
change the number or term of directors or to fill any existing vacancies on the
board, (5) any material change in the present capitalization or dividend policy
of the Company, (6) any other material change in the Company’s business or
corporate structure, (7) changes in the Company’s Certificate of Incorporation,
Bylaws or instruments corresponding thereto or other actions which may impede
the acquisition of control of the Company by any Person, except with respect to
any vote to increase the authorized capital of the Company to meet the Company’s
obligations to the Creditor hereunder, (8) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (9) causing a class of equity securities of the
Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act or (10) taking any action, intention, plan
or arrangement similar to any of those enumerated above.

(viii) Creditor represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of any Exchange pursuant to this Agreement and no
additional consideration from the Creditor was received or will be received by
the Company for the Exchange Securities.

 

15



--------------------------------------------------------------------------------

(ix) Creditor understands and acknowledges that the issuance and transfer to it
of the shares of Common Stock (the “Shares”) and Pre-Funded Warrants has not
been reviewed by the United States Securities and Exchange Commission or any
state securities regulatory authority because such transaction is intended to be
exempt from the registration requirements of the Securities Act, and applicable
state securities laws. Creditor understands that the Company is relying upon the
truth and accuracy of, and Creditor’s compliance with, the representations,
warranties, acknowledgments and understandings of Creditor set forth herein in
order to determine the availability of such exemptions and the eligibility of
Creditor to acquire the Shares and Pre-Funded Warrants.

(x) Creditor has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of Creditor’s investment
in the Company through Creditor’s acquisition of the Shares and Pre-Funded
Warrants. Creditor is able to bear the economic risk of its investment in the
Company through Creditor’s acquisition of the Shares and Pre-Funded Warrants for
an indefinite period of time. At the present time, Creditor can afford a
complete loss of such investment and has no need for liquidity in such
investment.

(xi) Creditor recognizes that its acquisition of the Shares and Pre-Funded
Warrants involves a high degree of risk in that: (A) an investment in the
Company is highly speculative and only Persons who can afford the loss of their
entire investment should consider investing in the Company and securities of the
Company; (B) subsequent equity financings will dilute the ownership and voting
interests of Creditor and may contain terms, such as liquidation and other
preferences, which are not favorable to the Company or its stockholders; (C) any
debt financing would result in substantial fixed payment obligations and may
involve agreements that include covenants limiting or restricting the Company’s
ability to take specific actions, such as incurring additional debt, making
capital expenditures or declaring dividends; and (D) if the Company is unable to
raise sufficient additional funds, the Company may be required to delay, reduce
or severely curtail its operations or otherwise impede its on-going business
efforts, which could have a Material Adverse Effect on its business, operating
results, financial condition, long-term prospects and ability to continue as a
viable business.

(xii) Creditor acknowledges that it has prior investment experience and that it
recognizes and fully understands the highly speculative nature of Creditor’s
investment in the Company pursuant to its acquisition of the Shares and
Pre-Funded Warrants. Creditor acknowledges that it, either alone or together
with its professional advisors, has the capacity to protect its own interests in
connection with this transaction.

(xiii) Creditor acknowledges that it has carefully reviewed this Agreement and
the Company’s filings with the SEC, which are available on the Internet at
www.sec.gov, all of which documents and filings Creditor acknowledges have been
made available to it. Creditor has been given the opportunity to ask questions
of, and receive answers from, the Company concerning this Agreement, the
issuance to it of the Shares and Pre-Funded Warrants, and the Company’s
business, operations, financial condition and prospects, and Creditor has been
given the opportunity to obtain such additional information, to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of same as Creditor reasonably
desires in order to evaluate its investment in the Company pursuant its
acquisition of the Shares and Pre-Funded Warrants. Creditor fully understands
all of such documents and filings and has had the opportunity to discuss any
questions regarding any of such documents or filings with its legal counsel and
tax, investment and other advisors. Creditor acknowledges that it does not
desire to receive any further information from the Company or any other Person
in order to make a fully informed decision of whether or not to execute this
Agreement and accept the Shares.

 

16



--------------------------------------------------------------------------------

(xiv) Creditor acknowledges that the issuance to it of the Shares and Pre-Funded
Warrants may involve tax consequences to Creditor. Creditor acknowledges and
understands that Creditor must retain its own professional advisors to evaluate
the tax and other consequences of Creditor’s receipt of the Shares and
Pre-Funded Warrants.

(xv) Creditor understands and acknowledges that the Company is under no
obligation to register the resale of the Shares or Pre-Funded Warrants under the
Securities Act or any state securities laws.

(xvi) Creditor represents and warrants that it was not induced to invest in the
Company (pursuant to the issuance to it of the Shares or Pre-Funded Warrants) by
any form of general solicitation or general advertising, including, but not
limited to, the following: (a) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media (including
via the Internet) or broadcast over the news or radio or (b) any seminar or
meeting whose attendees were invited by any general solicitation or advertising.

(xvii) Creditor agrees that neither it nor its Affiliates, agents or
representatives shall at any time engage in any short sales of, or sell put
options or similar instruments with respect to, the Company’s Common Stock or
any other Company’s securities.

3. RESTRICTION ON SUBSEQUENT PLACEMENTS.

(a) At any time until 30 days after the date of the Second Exchange, neither the
Company nor any of its subsidiaries shall, directly or indirectly, effect any
Subsequent Placement.

(b) The restrictions contained in this Section 3 shall not apply in connection
with the issuance of any Excluded Securities.

4. EXCLUSIVITY. During the period commencing on the date hereof and ending on
the later of 10 calendar days after the end of the Pricing Period or such time
as when all of the Existing Debt has been exchanged or repaid, the Company shall
not, without the prior written consent of the Creditor, (a) enter into, effect,
alter, announce or recommend to its shareholders any transaction whereby the
Company directly or indirectly issues equity or debt securities of the Company
to a party in exchange for outstanding equity or debt securities (other than
ordinary exercise of Convertible Securities), claims or property interests, or
partly in such exchange and partly for cash, in one or more transactions carried
out pursuant to Section 3(a)(9) or Section 3(a)(10) of the Securities Act (any
such transaction, an “Exchange Transaction”), or (b) otherwise cooperate in any
way, assist or participate in, facilitate or encourage any effort or attempt by
any Person (other than the Creditor) to seek an Exchange Transaction involving
the Company or any of its subsidiaries. The Company, its Affiliates, and each of
its and their respective officers, employees, directors, agents or other
representatives shall immediately cease and cause to be terminated all existing
discussions, conversations, negotiations and other communications with any
Persons (other than the Creditor) with respect to any of the foregoing. For
clarity, except as provided in Section 3, nothing herein shall preclude the
Company from effecting a private or public offering, that is not an Exchange
Transaction, nor shall any such offering require the consent or approval of the
Creditor, and the exercise or conversion of any securities issued in any such
offering shall not require the consent or approval of the Creditor.

 

17



--------------------------------------------------------------------------------

5. DISCLOSURE.

(a) Prior to the earlier of (i) the opening time for trading stocks on public
securities exchanges located in New York City on the first Trading Day
immediately following the date of this Agreement and (ii) the initial Share
Delivery Deadline, time being of the essence, the Company shall file a Current
Report on Form 8-K with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act disclosing all of the material terms of this Agreement, and
disclosing all other material, nonpublic information (if any) delivered to the
Creditor (or the Creditor’s representatives or agents) by the Company or any of
its officers, directors, employees, agents or representatives, if any, in
connection with the Existing Debt, any Exchange, the Original Creditor or the
transactions contemplated by this Agreement, and attaching a copy of this
Agreement as an exhibit thereto (the “8-K Filing”). From and after the 8-K
Filing, neither the Company nor any of its officers, directors, employees,
agents or representatives shall disclose any material non-public information
about the Company to the Creditor (or the Creditor’s representatives or agents),
unless prior thereto the Company shall have filed a Current Report on Form 8-K
with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act
disclosing all such material non-public information.

(b) Neither the Company, its subsidiaries nor the Creditor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Creditor, to issue any press release or make other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that the Creditor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).

6. INDEMNIFICATION.

(a) In consideration of the Creditor’s execution and delivery of the Exchange
Documents to which it is a party and acquiring the Common Stock thereunder and
in addition to all of the Company’s other obligations under the Exchange
Documents, the Company shall indemnify the Creditor and all of their
shareholders, partners, members, officers, directors, employees (collectively,
the “Creditor Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such Creditor
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”) incurred by any Creditor Indemnitee as a result of,
or arising out of, or relating to (i) any material misrepresentation or breach
of any representation or warranty made by the Company in any of the Exchange
Documents or (ii) any material breach of any covenant, agreement or obligation
of the Company contained in any of the Exchange Documents.

(b) In consideration of the Company’s execution and delivery of the Exchange
Documents to which it is a party and agreeing to issue (subject to the terms
hereof) the Shares thereunder and in addition to all of the Creditor’s other
obligations under the Exchange Documents, the Creditor shall indemnify the
Company and all of their shareholders, partners, members, officers, directors,
employees and counsel (collectively, the “Company Indemnitees”) from and against
any and all Indemnified Liabilities incurred by any Company Indemnitee as a
result of, or arising out of, or relating to (i) any misrepresentation or breach
of any representation or warranty made by the Creditor in any of the Exchange
Documents, (ii) any material breach of any covenant, agreement or obligation of
the Creditor contained in any of the Exchange Documents.

(c) Promptly after receipt by a Company Indemnitee or Creditor Indemnitee (as
applicable) under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Company Indemnitee or Creditor Indemnitee (as
applicable) shall, (i) if an Indemnified Liability in respect thereof is to be
made against the Company under this Section 6, deliver to the Company a written
notice of the commencement

 

18



--------------------------------------------------------------------------------

thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Creditor Indemnitee;
provided, however, that a Creditor Indemnitee shall have the right to retain its
own counsel at the Company’s expense, if, in the reasonable opinion of counsel
retained by the Company, the representation by such counsel of the Creditor
Indemnitee and the Company would be inappropriate due to actual or potential
differing interests between such Creditor Indemnitee and any other party
represented by such counsel in such proceeding. In the case of a Creditor
Indemnitee, legal counsel referred to in the immediately preceding sentence
shall be selected by the Creditor at its sole discretion; provided, however,
that the Company shall have the right to consent to Creditor Indemnitee’s
counsel if the Company is responsible for fees and expenses of the Creditor
Indemnitee’s counsel, such consent not to be unreasonably withheld, delayed or
conditioned. The Creditor Indemnitee shall cooperate fully with the Company in
connection with any negotiation or defense of any such Indemnified Liability by
the Company and shall furnish to the Company all information reasonably
available to the Creditor Indemnitee which relates to such Indemnified
Liability. The Company shall keep the Creditor Indemnitee reasonably apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. The Company shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the Company shall not unreasonably withhold, delay or
condition its consent. The Company shall not, without the prior written consent
of the Creditor Indemnitee, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Creditor Indemnitee of a
release from all liability in respect to such Indemnified Liability. Following
indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Creditor Indemnitee with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the Company within a reasonable time of
the commencement of any such action shall not relieve the Company of any
liability to the Creditor Indemnitee under this Section 6, except to the extent
that the Company is materially prejudiced in its ability to defend such action;
and (ii) if an Indemnified Liability in respect thereof is to be made against
the Creditor under this Section 6, deliver to the Creditor a written notice of
the commencement thereof, and the Creditor shall have the right to participate
in, and, to the extent the Creditor so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Creditor and the Company
Indemnitee; provided, however, that a Company Indemnitee shall have the right to
retain its own counsel at the Creditor’s expense, if, in the reasonable opinion
of counsel retained by the Creditor, the representation by such counsel of the
Company Indemnitee and the Creditor would be inappropriate due to actual or
potential differing interests between such Company Indemnitee and any other
party represented by such counsel in such proceeding. In the case of a Company
Indemnitee, legal counsel referred to in the immediately preceding sentence
shall be selected by the Company at its sole discretion; provided, however, that
the Creditor shall have the right to consent to Company Indemnitee’s counsel if
the Creditor is responsible for fees and expenses of the Company Indemnitee’s
counsel, such consent not to be unreasonably withheld, delayed or conditioned.
The Company Indemnitee shall cooperate fully with the Creditor in connection
with any negotiation or defense of any such Indemnified Liability by the
Creditor and shall furnish to the Creditor all information reasonably available
to the Company Indemnitee which relates to such Indemnified Liability. The
Creditor shall keep the Company Indemnitee reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. The Creditor shall not be liable for any settlement of any action,
claim or proceeding effected without its prior written consent, provided,
however, that the Creditor shall not unreasonably withhold, delay or condition
its consent. The Creditor shall not, without the prior written consent of the
Company Indemnitee, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Company Indemnitee of a
release from all liability in respect to such Indemnified Liability. Following
indemnification as provided for hereunder, the Creditor shall be subrogated to
all rights of the Company Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which

 

19



--------------------------------------------------------------------------------

indemnification has been made. The failure to deliver written notice to the
Creditor within a reasonable time of the commencement of any such action shall
not relieve the Creditor of any liability to the Company Indemnitee under this
Section 6, except to the extent that the Creditor is materially prejudiced in
its ability to defend such action.

(d) Notwithstanding any other provisions of this Agreement, the Company shall
not be obligated to indemnify any Person to the extent that the aggregate of all
Indemnified Liabilities subject to the indemnification by the Company exceeds
the Existing Debt Amount.

(e) The indemnification required by this Section 6 shall be the sole and
exclusive remedy of the Company Indemnitees and the Creditor Indemnitees.

7. RESERVATION OF SHARES.

(a) Reservation. The Company shall initially reserve 3,500,000 shares of its
authorized and unissued Common Stock (appropriately adjusted for any stock
split, stock dividend, reverse stock split, stock combination or other similar
transaction), solely for the purpose of effecting Exchanges of the Existing
Debt. So long as any of the Existing Debt remains outstanding and is held by the
Creditor, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting Exchanges of such Existing Debt, a number of authorized and
unissued shares of Common Stock, as of any date of determination, of at least
150% of the number of authorized and unissued shares of Common Stock as shall
from time to time be necessary to effect the Exchange of all of the Existing
Debt then outstanding and held by the Creditor (using the then-current Exchange
Price and without regard to any limitations on exchanges) (the “Required Reserve
Amount”). The Company shall, at all times while any Pre-Funded Warrants are
outstanding, reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue shares of Common Stock upon exercise of such Pre-Funded
Warrants, the number of shares of Common Stock that are initially issuable and
deliverable upon the exercise of the then-outstanding Pre-Funded Warrants.

(b) Insufficient Authorized Shares. If, notwithstanding Section 7(a), and not in
limitation thereof, at any time while the Existing Debt remains outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon Exchange of
the Existing Debt held by the Creditor of at least a number of shares of Common
Stock equal to the Required Reserve Amount (appropriately adjusted for any stock
split, stock dividend, reverse stock split, stock combination or other similar
transaction) (an “Authorized Share Failure”), then the Company shall immediately
take all action necessary to increase the Company’s authorized shares of Common
Stock to an amount sufficient to allow the Company to reserve the Required
Reserve Amount (appropriately adjusted for any stock split, stock dividend,
reverse stock split, stock combination or other similar transaction) for such
Existing Debt. At any time beginning three months after an Authorized Share
Failure, in the event that the Company is prohibited from issuing shares of
Common Stock upon any exchange due to the failure by the Company to have
sufficient shares of Common Stock available out of the authorized but unissued
shares of Common Stock (such unavailable number of shares of Common Stock, the
“Authorization Failure Shares”), in lieu of delivering such Authorization
Failure Shares to the Creditor, the Company shall pay cash in exchange for the
redemption of such portion of the Debt Amount exchangeable into such Authorized
Failure Shares at a price equal to the sum of (i) the product of (A) such number
of Authorization Failure Shares and (B) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date the
Creditor delivers the applicable Exchange Notice with respect to such
Authorization Failure Shares to the Company and ending on the date of such
issuance and payment under this Section (b) and (ii) to the extent the Creditor
purchases (in an open market transaction or otherwise) shares of Common Stock to

 

20



--------------------------------------------------------------------------------

deliver in satisfaction of a sale by the Creditor of Authorization Failure
Shares, any brokerage commissions and other out-of-pocket expenses, if any, of
the Creditor incurred in connection therewith. Nothing contained in Section
(a) or this Section (b) shall limit any obligations of the Company under any
other provision hereunder or in the Existing Debt.

8. MISCELLANEOUS.

(a) Holding Period. For the purposes of Rule 144 of the Securities Act, the
Company agrees not to take a position contrary to the Creditor’s position that
the holding the holding period of the Exchange Shares may be tacked on the
holding period of the Existing Debt.

(b) Further Assurances; Additional Documents. The parties shall take any actions
and execute any other documents that may be necessary or desirable to the
implementation and consummation of this Agreement upon the reasonable request of
the other party.

(c) No Oral Modification. This Agreement may only be amended in writing signed
by the Company and by the Creditor. All waivers relating to any provision of
this Agreement must be in writing and signed by the waiving party.

(d) Expenses. Except as otherwise set forth in this Agreement, each party to
this Agreement shall bear its own expenses in connection with transactions
contemplated hereby. The Company shall be responsible for the payment of any
financial advisory fees, legal expenses of counsel to the Company (including,
without limitation, with respect to any legal opinion issued in connection
herewith or any Exchange), fees in connection with the registration obligations
set forth in Section 7 hereof, DTC fees, or transfer agent fees relating to or
arising out of the transactions contemplated hereby.

(e) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of New York, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(f) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

21



--------------------------------------------------------------------------------

(g) Remedies. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under any of the Exchange Documents, any
remedy at law may prove to be inadequate relief to the Creditor. The Company
therefore agrees that the Creditor shall be entitled to seek specific
performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving damages and without posting a bond or other
security.

(h) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Exchange Documents, whenever the
Creditor exercises a right, election, demand or option under an Exchange
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Creditor may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

(i) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to the Creditor hereunder or the Creditor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Exchange Documents are in United States Dollars (“US Dollars”), and all amounts
owing under this Agreement and all other Exchange Documents shall be paid in US
Dollars. All amounts denominated in other currencies shall be converted in the
US Dollar equivalent amount in accordance with the Dollar Exchange Rate on the
date of calculation. “Dollar Exchange Rate” means, in relation to any amount of
currency to be converted into US Dollars pursuant to this Agreement, the US
Dollar exchange rate as published in the Wall Street Journal on the relevant
date of calculation.

(j) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(k) Survival. The representations, warranties, agreements and covenants in this
Agreement shall survive the execution and delivery hereof until the consummation
of the transactions contemplated hereby or termination or expiration of this
Agreement by its terms.

(l) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

22



--------------------------------------------------------------------------------

(m) Severability; Usury. If any term or provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon determination that any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to attempt to agree on a modification of this Agreement
so as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
Notwithstanding anything to the contrary contained in this Agreement or any
other Exchange Document (and without implication that the following is required
or applicable), it is the intention of the parties that in no event shall
amounts and value paid by the Company, or payable to or received by the
Creditor, under the Exchange Documents, including without limitation, any
amounts that would be characterized as “interest” under applicable law, exceed
amounts permitted under any such applicable law. Accordingly, if any obligation
to pay, payment made to the Creditor, or collection by the Creditor pursuant the
Exchange Documents is finally judicially determined to be contrary to any such
applicable law, such obligation to pay, payment or collection shall be deemed to
have been made by mutual mistake of the Creditor and the Company and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of the Creditor, the amount of interest
or any other amounts which would constitute unlawful amounts required to be paid
or actually paid to the Creditor under the Exchange Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by the Creditor under any of the
Exchange Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

(n) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(o) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(p) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(q) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

(r) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon confirmation of transmission, when sent by email; or
(iv) one business day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be (A) if to the Company, at the

 

23



--------------------------------------------------------------------------------

address set forth on its signature page attached hereto or (B) if to the
Creditor, at the address set forth on its signature page attached hereto, or to
such other address and/or facsimile number and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (x) given by the recipient of such notice, consent,
waiver or other communication, (y) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (z) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Master Exchange Agreement to be duly executed as of the
date first written above.

 

COMPANY: LM FUNDING AMERICA, INC. By:  

/s/ Bruce M. Rodgers

  Name: Bruce M. Rodgers  

Title: Chairman of the Board

and Chief Executive Officer

Address:

[Signature Page to Master Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Master Exchange Agreement to be duly executed as of the
date first written above.

 

CREDITOR:

 

ESOUSA HOLDINGS LLC

By:  

/s/ Michael Wachs

  Name: Michael Wachs   Title: Member

 

Address:

 

Esousa Holdings LLC

211 East 43rd Street

Suite 402

New York, NY 10017

Telephone

Attention: Rachel Glicksman

Telephone: (646) 278-6785

Facsimile: (212) 732-1131

email

E-mail: rachel@esousallc.com

[Signature Page to Master Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

EXCHANGE NOTICE

Reference is made to (a) that certain Master Exchange Agreement, dated as of
December 11, 2017 (the “Exchange Agreement”), by and between Esousa Holdings LLC
and LM Funding America, Inc., a Delaware corporation (the “Company”) and
(b) certain Existing Debt (as defined in the Exchange Agreement) issued by the
Company and outstanding as of the date hereof. In accordance with and pursuant
to the Exchange Agreement, the undersigned hereby elects to exchange the
Exchange Amount (as defined in the Exchange Agreement) indicated below into
shares of the Company’s Common Stock, $0.001 par value per share (the “Common
Stock”), at the Exchange Rate (as defined in the Exchange Agreement, as of the
date specified below). Capitalized terms not defined herein shall have the
meaning as set forth in the Exchange Agreement.

Date of Exchange (the date that is one Business Days after the date of this
Exchange Notice):                     

Exchange Price:                             

Aggregate Exchange Amount to be exchanged:                     

Aggregate number of shares of Common Stock to be issued to the undersigned
pursuant to this Exchange:                     

Date of this Exchange Notice:                     

[ESOUSA HOLDINGS LLC / LM FUNDING AMERICA, INC.]

 

By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGMENT

[Esousa Holdings LLC / LM Funding America, Inc.] hereby acknowledges this
Exchange Notice and hereby directs Computershare Trust Company to issue the
above indicated number of shares of Common Stock in accordance with the Transfer
Agent Instructions dated [            ] from the Company and acknowledged and
agreed to by [            ].

 

[LM FUNDING AMERICA, INC./ ESOUSA HOLDINGS LLC]
By:                                                                       Name:
  Title:  

Exchange Notice



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PRE-FUNDED WARRANT

See attached



--------------------------------------------------------------------------------

NEITHER THE SECURITY REPRESENTED HEREBY NOR THE SECURITIES FOR WHICH THIS
SECURITY MAY BE EXERCISED HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) OR UNDER ANY “BLUE SKY” OR STATE SECURITIES LAWS, AND THE
SECURITIES MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

WARRANT TO PURCHASE COMMON STOCK

Number of Shares:                      

(subject to adjustment)

 

Warrant No.    Original Issue Date: December         , 2017

LM Funding America, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Esousa Holdings LLC, or its permitted
registered assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company up to a total of                     shares
of common stock, $0.001 par value per share (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price per share equal to $0.01 per share (as adjusted from time
to time as provided in Section 9 herein, the “Exercise Price”), upon surrender
of this warrant to purchase Common Stock (including any warrants to purchase
Common Stock issued in exchange, transfer or replacement hereof, the “Warrant”)
at any time and from time to time on or after the date hereof (the “Original
Issue Date”) and through and including 5:30 P.M., New York City time, on the
date that is five (5) years following the Original Issue Date (the “Expiration
Date”), and subject to the following terms and conditions:

1. Definitions. For purposes of this Warrant, the following terms shall have the
following meanings:

(a) “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.

(b) “Commission” means the United States Securities and Exchange Commission and
any successor entity thereto.

(c) “Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the Principal Trading Market for such security, as
reported by Bloomberg Financial Markets, or, if such Principal Trading Market
begins to operate on an extended hours basis and does not designate the last
trade price, then the last trade price of such security immediately prior to
4:00 P.M., New York City time, as reported by Bloomberg Financial Markets, or if
the foregoing do not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg Financial Markets, or, if no last trade price is reported
for such security by Bloomberg Financial Markets, the average of the bid and ask
prices of any market makers for such security as reported on OTC Pink (also
known as the “pink sheets”) by the OTC Markets, Inc. If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases,



--------------------------------------------------------------------------------

the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder. If the Company and
the Holder are unable to agree upon the fair market value of such security, then
the Board of Directors of the Company shall use its good faith judgment to
determine the fair market value of such security on such date. The Board of
Directors’ determination shall be binding upon all parties absent demonstrable
error. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

(d) “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

(e) “Principal Trading Market” means the trading market on which the Common
Stock is primarily listed on and quoted for trading, and which, as of the
Original Issue Date shall be The Nasdaq Capital Market.

(f) “Securities Act” means the Securities Act of 1933, as amended.

(g) “Trading Day” means a day on which the Principal Trading Market is open for
trading.

(h) “Transfer Agent” means VStock Transfer, LLC, the Company’s transfer agent
for the Common Stock, and the Company or its designee, with respect to the
Warrants.

2. Registration of Warrants. The Company shall, or shall cause its Transfer
Agent to, register this Warrant, upon records to be maintained by the Company or
Transfer Agent for that purpose (the “Warrant Register”), in the name of the
record Holder (which shall include the initial Holder or, as the case may be,
any registered assignee to which this Warrant is permissibly assigned hereunder)
from time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.

3. Registration of Transfers. Subject to compliance with all applicable
securities laws, the Company shall, or shall cause its Transfer Agent to,
register the transfer of all or any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, and payment of all applicable transfer
taxes. Upon any such registration of transfer, a new warrant to purchase Common
Stock in substantially the form of this Warrant (any such new warrant, a “New
Warrant”) evidencing the portion of this Warrant so transferred shall be issued
to the transferee, and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations in respect of
the New Warrant that the Holder had in respect of this Warrant. The Company
shall, or shall cause its Transfer Agent to, prepare, issue and deliver at the
Company’s own expense any New Warrant under this Section 3. Until due
presentment for registration of transfer, the Company may treat the registered
Holder hereof as the owner and holder of this Warrant for all purposes, and the
Company shall not be affected by any notice to the contrary.

4. Exercise and Duration of Warrants.

(a) All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by this Warrant at any time and from time to time
on or after the Original Issue Date and through and including 5:30 P.M. New York
City time, on the Expiration Date. At 5:30 P.M., New York City time, on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be void and of no value and this Warrant shall terminate and no longer be
outstanding.

 

2



--------------------------------------------------------------------------------

(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed, and (ii) payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised (which
may take the form of a “net share exercise” if so indicated in the Exercise
Notice pursuant to Section 10 below), and the date on which the last of such
items is delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice shall have the same effect as cancellation
of the original Warrant and issuance of a New Warrant to the Holder evidencing
its right to purchase the remaining number of Warrant Shares. For the avoidance
of doubt, the Company may not substitute, and the Holder may not request, a cash
payment in satisfaction of the Company’s obligation to issue and deliver Warrant
Shares pursuant to an Exercise Notice, other than as specified in Sections 9(c)
or 12 of this Warrant.

5. Delivery of Warrant Shares.

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than one (1) Trading Day after the Exercise Date), upon the request of the
Holder, credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with The Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system, or if the Transfer Agent is not
participating in the Fast Automated Securities Transfer Program (the “FAST
Program”), issue and dispatch by overnight courier to the address as specified
in the Exercise Notice, a certificate, registered in the Company’s share
register in the name of the Holder or its designee, for the number of shares of
Common Stock to which the Holder is entitled pursuant to such exercise. The
Holder, or any Person permissibly so designated by the Holder to receive Warrant
Shares, shall be deemed to have become the holder of record of such Warrant
Shares as of the Exercise Date, irrespective of the date such Warrant Shares are
credited to the Holder’s DTC account or the date of delivery of the certificates
evidencing such Warrant Shares, as the case may be.

(b) To the extent permitted by law, the Company’s obligations to issue and
deliver Warrant Shares in accordance with and subject to the terms hereof
(including the limitations set forth in Section 11 below) are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

(c) Without limiting the Company’s obligations in Section 5(b) above, if the
Company shall fail, for any reason or for no reason, to issue to the Holder
within one (1) Trading Day after the Company’s receipt of an Exercise Notice
(the “Share Delivery Deadline”), a certificate for the number of shares of
Common Stock to which the Creditor is entitled and register such shares of
Common Stock on the Company’s share register or to credit the Creditor’s balance
account with DTC for such number of shares of Common Stock to which the Creditor
is entitled upon the Creditor’s exercise of this Warrant (as the

 

3



--------------------------------------------------------------------------------

case may be) (an “Exercise Failure”), and if on or after such Share Delivery
Deadline the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder or its
designee of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, issuable upon such exercise that the Holder or
its designee so anticipated receiving from the Company, then, in addition to all
other remedies available to the Holder or its designee, the Company shall,
within three (3) Business Days after receipt of the Holder’s or its designee’s
written request, pay cash to the Holder or its designee, as applicable, in an
amount equal to the Holder’s or its designee’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any other Person
in respect, or on behalf, of the Holder), at which point the Company’s
obligation to so issue and deliver such certificate or credit the Holder’s or
its designee’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s exchange hereunder (as the
case may be) (and to issue such shares of Common Stock) shall terminate to the
extent of such shares of Common Stock so purchased.

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or the Warrants in a name other than that of the Holder or an Affiliate thereof.
The Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity and surety bond, if
requested by the Company. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.

8. Reservation of Warrant Shares. The Company covenants that it will at all
times while this Warrant is outstanding reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common Stock,
solely for the purpose of enabling it to issue Warrant Shares upon exercise of
this Warrant as herein provided, the number of Warrant Shares that are initially
issuable and deliverable upon the exercise of this entire Warrant, free from
preemptive rights or any other contingent purchase rights of persons other than
the Holder (taking into account the adjustments and restrictions of Section 9).
The Company covenants that all Warrant Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, be duly and validly authorized and issued, and fully paid
and nonassessable. The Company will take all such action as may be reasonably
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

 

4



--------------------------------------------------------------------------------

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides its outstanding shares of Common Stock into a larger
number of shares of Common Stock, (iii) combines its outstanding shares of
Common Stock into a smaller number of shares of Common Stock or (iv) issues by
reclassification of shares of capital stock any additional shares of Common
Stock of the Company, then in each such case the Exercise Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event. Any adjustment made pursuant to clause (i) of this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution; provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid on the date fixed therefor, the Exercise Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Exercise Price shall be adjusted pursuant to this paragraph as of the time of
actual payment of such dividends. Any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Common Stock covered by the preceding paragraph) or (iii) rights or warrants
to subscribe for or purchase any security, or (iv) any other asset (in each
case, “Distributed Property”), then, upon any exercise of this Warrant that
occurs after the record date fixed for determination of stockholders entitled to
receive such distribution, the Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date without regard to
any limitation on exercise contained therein.

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding
(i) the Company effects any merger or consolidation of the Company with or into
another Person, in which the Company is not the surviving entity or the
stockholders of the Company immediately prior to such merger or consolidation do
not own, directly or indirectly, at least 50% of the voting power of the
surviving entity immediately after such merger or consolidation, (ii) the
Company effects any sale to another Person of all or substantially all of its
assets in one or a series of related transactions, (iii) pursuant to any tender
offer or exchange offer (whether by the Company or another Person), holders of
capital stock who tender shares representing more than 50% of the voting power
of the capital stock of the Company and the Company or such other Person, as
applicable, accepts such tender for payment, (iv) the Company consummates a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the voting power of the capital stock of the Company or (v) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above) (in any such case, a “Fundamental Transaction”), then following such
Fundamental Transaction the Holder shall have the right to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant without regard to any limitations on exercise
contained herein (the “Alternate Consideration”). The Company shall not effect
any Fundamental Transaction in which the Company is not the surviving entity or
the Alternate Consideration includes securities of another Person unless prior
to or simultaneously with the

 

5



--------------------------------------------------------------------------------

consummation thereof, any successor to the Company, surviving entity or other
Person (including any purchaser of assets of the Company) shall assume the
obligation to deliver to the Holder, such Alternate Consideration as, in
accordance with the foregoing provisions, the Holder may be entitled to receive,
and the other obligations under this Warrant.

(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to paragraph (a) of this Section 9, the number of Warrant Shares
that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

(e) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest share, as applicable.

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment, in good faith, in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted Exercise Price and adjusted number or type
of Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.

(g) Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company or any subsidiary, (ii) authorizes or approves, enters into
any material definitive agreement contemplating or solicits stockholder approval
for any Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then, except if such
notice and the contents thereof shall be deemed to constitute material
non-public information, the Company shall deliver to the Holder a notice of such
transaction at least ten (10) days prior to the applicable record or effective
date on which a Person would need to hold Common Stock in order to participate
in or vote with respect to such transaction; provided, however, that the failure
to deliver such notice or any defect therein shall not affect the validity of
the corporate action required to be described in such notice. In addition, if
while this Warrant is outstanding, if the Company enters into any material
definitive agreement contemplating or solicits stockholder approval for any
Fundamental Transaction contemplated by Section 9(c), other than a Fundamental
Transaction under clause (iii) of Section 9(c), the Company shall deliver to the
Holder a notice of such Fundamental Transaction at least fifteen (15) days prior
to the date such Fundamental Transaction is consummated. To the extent that any
notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of its subsidiaries, the Holder shall
keep such information confidential until the Company shall file such notice with
the Commission pursuant to a Current Report on Form 8-K.

10. Payment of Exercise Price. Notwithstanding anything contained herein to the
contrary, the Holder may, in its sole discretion, satisfy its obligation to pay
the Exercise Price through a “net share exercise”, in which event the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

X = Y [(A-B)/A]

where:

 

6



--------------------------------------------------------------------------------

  “X” equals the number of Warrant Shares to be issued to the Holder;

 

  “Y” equals the total number of Warrant Shares with respect to which this
Warrant is then being exercised;

 

  “A” equals the average of the Closing Sale Prices of the shares of Common
Stock for the five (5) consecutive Trading Days ending on the date immediately
preceding the Exercise Date; and

 

  “B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued (provided that the Commission
continues to take the position that such treatment is proper at the time of such
exercise).

Notwithstanding anything herein to the contrary, on the Expiration Date, any
remaining part of this Warrant shall be automatically exercised via net share
exercise pursuant to this Section 10 without any action being required on the
part of the Holder. The Company shall promptly deliver to the Holder the
calculation made pursuant to the preceding sentence, together with any Warrant
Shares to which such Holder is entitled.

11. Limitations on Exercise.

(a) Notwithstanding anything to the contrary contained herein, the number of
Warrant Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by the Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), does not
exceed 4.99% of the total number of then issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise), it being acknowledged by the Holder that the Company is not
representing to such Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder and such Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this Section 11(a) applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder and its
Affiliates) and of which a portion of this Warrant is exercisable shall be in
the sole discretion of a Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder and its
Affiliates) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination under this Section 11(a) as to any group status shall be
determined by the Holder in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. For purposes of this
Section 11(a), in determining the number of outstanding shares of Common Stock,
the Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case
may be, (y) a more recent public announcement by the Company that contains such
number of shares or (z) any other notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
request of the Holder, the Company shall within three (3) Trading Days confirm
orally and in writing to such Holder the number of shares of Common Stock then
outstanding. By written notice to the

 

7



--------------------------------------------------------------------------------

Company, which will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, the Holder may waive the provisions of this
Section 11(a) (but such waiver will not affect any other holder) to change the
beneficial ownership limitation to such percentage of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon exercise of this Warrant as the Holder shall
determine, in its sole discretion, and the provisions of this Section 11(a)
shall continue to apply. Upon such a change by a Holder of the beneficial
ownership limitation from such 4.99% limitation to such other percentage
limitation, the beneficial ownership limitation may not be further waived by
such Holder without first providing the minimum notice required by this
Section 11(a). Notwithstanding the foregoing, at any time following notice of a
Fundamental Transaction under Section 9(g)(ii) with respect to a
Section 9(c)(iii) Fundamental Transaction, the Holder may waive and/or change
the beneficial ownership limitation effective immediately upon written notice to
the Company and may reinstitute a beneficial ownership limitation at any time
thereafter effective immediately upon written notice to the Company.

(b) This Section 11 shall not restrict the number of shares of Common Stock
which a Holder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a Fundamental Transaction as contemplated in Section 9 of this Warrant.

12. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Sale Price) for any
such fractional shares.

13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or
confirmed e-mail at the facsimile number or e-mail address specified in the
books and records of the Transfer Agent prior to 5:30 P.M., New York City time,
on a Trading Day, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile or confirmed e-mail at
the facsimile number or e-mail address specified in the books and records of the
Transfer Agent on a day that is not a Trading Day or later than 5:30 P.M., New
York City time, on any Trading Day, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service specifying
next business day delivery, or (iv) upon actual receipt by the Person to whom
such notice is required to be given, if by hand delivery.

14. Warrant Agent. The Company shall initially serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

15. Miscellaneous.

(a) No Rights as a Stockholder. The Holder, solely in such Person’s capacity as
a holder of this Warrant, shall not be entitled to vote or receive dividends or
be deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the

 

8



--------------------------------------------------------------------------------

Holder, solely in such Person’s capacity as the Holder of this Warrant, any of
the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, amalgamation,
conveyance or otherwise), receive notice of meetings, receive dividends or
subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

(b) Authorized Shares.

(i) Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

(ii) Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.

(c) Successors and Assigns. Subject to the restrictions on transfer set forth in
this Warrant and compliance with applicable securities laws, this Warrant may be
assigned by the Holder. This Warrant may not be assigned by the Company without
the written consent of the Holder except to a successor in the event of a
Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the Company and the Holder and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant.

(d) Amendment and Waiver. Except as otherwise provided herein, the provisions of
the Warrants may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holders of Warrants
representing no less than a majority of the Warrant Shares obtainable upon
exercise of the Warrants then outstanding.

(e) Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

(f) Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF

 

9



--------------------------------------------------------------------------------

THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH
RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH OF THE COMPANY AND THE HOLDER
HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

(g) Headings. The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

(h) Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

LM FUNDING AMERICA, INC. By:                                     
                                     Name: Title:

[Signature Page to Pre-Funded Warrant]



--------------------------------------------------------------------------------

Schedule 1

FORM OF NOTICE OF EXERCISE

 

To: LM Funding America, Inc.

Ladies and Gentlemen:

 

(1) The undersigned is the Holder of Warrant No.              (the “Warrant”)
issued by LM Funding America, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.

 

(2) The undersigned hereby exercises its right to purchase                     
Warrant Shares pursuant to the Warrant.

 

(3) The Holder intends that payment of the Exercise Price shall be made as
(check one or both):

 

  ☐ a “cash exercise” with respect to                      Warrant Shares;
and/or

 

  ☐ a “net share exercise” pursuant to Section 10 of the Warrant with respect to
                     Warrant Shares.

 

(4) In the event that the Holder has elected a “cash exercise” with respect to
some or all of the Warrant Shares, the Holder shall pay the Exercise Price in
the sum of $                     to the Company in accordance with the terms of
the Warrant.

 

(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant. Please
issue (check applicable box):

 

  ☐ A certificate of certificates representing the Holder’s Warrant Shares in
the name of the undersigned or in the following
name:                                

 

  ☐ The Holder’s Warrant Shares in electronic form to the following account:

Name and Contact for Broker:                                        
                 

Broker no:                                        
                                                  

Account no:                                        
                                                

Account holder:                                        
                                         

 

(6) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 11(a) or
Section 11(b), as applicable, of the Warrant to which this notice relates.

Dated:                     

Name of Holder:                                                          

By:                                                                   
            

Name:                                                                           

Title:                                                                   
           

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)